*874MEMORANDUM *
Oscar Ruiz de Chavez and Sergio Molina-Montoya appeal the district court’s denial of their motions to suppress the testimony of two cooperating defendants as “fruit of the poisonous tree.”
The testimony of the cooperating defendants was sufficiently attenuated from the unlawful search to remove any taint. United States v. Ceccolini, 435 U.S. 268, 279-80, 98 S.Ct. 1054, 55 L.Ed.2d 268 (1978). The district court properly denied the motions to suppress.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.